Exhibit 10.2

SCIQUEST, INC.

EMPLOYEE STOCK PURCHASE PLAN

Section 1

Purpose

The purpose of the SciQuest, Inc. Employee Stock Purchase Plan is to provide
Employees of the Company and its Designated Subsidiaries with an opportunity to
purchase Common Stock of the Company on a payroll or other compensation
deduction basis. The Plan is intended to qualify as an “employee stock purchase
plan” under Code Section 423. The Plan will be construed so as to extend and
limit participation in a manner within the requirements of Code Section 423.

Section 2

Definitions

As used in the Plan, the following terms, when capitalized, have the following
meanings:

(a) “Board” means the Company’s Board of Directors.

(b) “Business Day” means (i) if the Shares are then listed on the Nasdaq Global
Market, a day that the Nasdaq Global Market is open or (ii) if the Shares are
then listed on any other national securities exchange, a day that such exchange
is open.

(c) “Change of Control” means any of the following:

(i) any transaction or series of transactions pursuant to which the Company
sells, transfers, leases, exchanges or disposes of substantially all (i.e., at
least eighty-five percent (85%)) of its assets for cash or property, or for a
combination of cash and property, or for other consideration;

(ii) any transaction pursuant to which persons who are not current stockholders
of the Company acquire by merger, consolidation, reorganization, division or
other business combination or transaction, or by a purchase of an interest in
the Company, an interest in the Company so that after such transaction, the
stockholders of the Company immediately prior to such transaction no longer have
a controlling (i.e., 50% or more) voting interest in the Company; or

(iii) the acquisition of “beneficial ownership” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities (other than through a merger or
consolidation or an acquisition of securities directly from the Company) by any
“person,” as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned directly or indirectly by the stockholders of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(e) “Committee” means the committee described in Section 10.

(f) “Common Stock” means the common stock of the Company, $0.001 par value per
share, or any stock into which that common stock may be converted.

(g) “Company” means SciQuest, Inc., a Delaware corporation, and any successor
corporation.

(h) “Compensation” means (i) the regular basic earnings paid to an Employee by
the Company or a Designated Subsidiary, plus (ii) any salary deferral
contributions made on behalf of an Employee to a Code Section 401(k) Plan, Code
Section 125 Plan or any nonqualified deferred compensation plan. The following
shall be excluded from the calculation of Compensation: (i) overtime payments,
bonuses and commissions, (ii) all distributions from profit-sharing,
nonqualified deferred compensation, welfare benefits and other employee benefit
plans and other incentive-type payments and (ii) all contributions (other than
salary deferral contributions made to a Code Section 401(k) Plan, Code
Section 125 Plan, or any nonqualified deferred compensation plan) made by the
Company or any Designated Subsidiary for an Employee’s benefit under any
employee benefit or welfare plan now or hereafter established.

(i) “Contributions” means all amounts credited to the Participant’s Payroll
Deduction Account.

(j) “Designated Subsidiary” means any Subsidiary that may be designated from
time to time by the Committee as eligible to participate in the Plan as to its
eligible Employees.

(k) “Disability” means, with respect to a Participant, the Participant’s
becoming eligible for permanent and total disability benefits under the
Company’s or a Designated Subsidiary’s long-term disability plan.

(l) “Effective Date” means June 1, 2012.

(m) “Employee” means any person who is an employee of the Company or a
Designated Subsidiary under Code§3401(c) and the regulations thereunder.

(n) “ESPP Broker Account” means a brokerage account established by the Company
for the Participant at a Company-designated brokerage firm.

(o) “Fair Market Value” means, with respect to any date, the closing price on
that date of the Common Stock on the Nasdaq Global Market or other national
securities exchange on which the Common Stock is listed or, in the event that
the Common Stock is not traded on that date, the closing price on the
immediately preceding trading date. If the Common Stock is no longer traded on
the Nasdaq Global Market or any other national securities exchange, then “Fair
Market Value” means, with respect to any date, the fair market value of the
Common Stock as determined by the Committee in good faith.

(p) “Offering Date” means the first Business Day of each Purchase Period.

(q) “Participant” means a participant in the Plan as described in Section 4.

(r) “Payroll Deduction Account” means the bookkeeping account established for a
Participant in accordance with Section 5.



--------------------------------------------------------------------------------

(s) “Plan” means the SciQuest, Inc. Employee Stock Purchase Plan, as set forth
herein, and as amended from time to time.

(t) “Purchase Date” means the last Business Day of each Purchase Period.

(u) “Purchase Period” means a period of six months commencing on June 1 and
December 1 of each year, or such other periods as may determined by the
Committee; provided, however, that (i) the Purchase Period that commences on
June 1, 2012 shall be a period of 12 months and (ii) in no event will any
Purchase Period be longer than 27 months. The foregoing notwithstanding, the
Committee may, in its sole and absolute discretion, create special purchase
periods for individuals who become Employees solely in connection with the
acquisition of another company or business by merger, reorganization or purchase
of assets, which purchase periods and purchase rights granted pursuant thereto
shall be subject to such terms and conditions as the Committee determines
appropriate under the circumstances.

(v) “Purchase Price” means an amount equal to the lesser of (i) 85% of the Fair
Market Value of a Share on the Offering Date and (ii) 85% of the Fair Market
Value of a Share on the Purchase Date.

(w) “Share” means a share of Common Stock, as adjusted in accordance with
Section 13.

(x) “Subsidiary” means a domestic or foreign corporation of which not less than
50% of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary. The definition of Subsidiary shall be interpreted so as to
include any entity that would be treated as a “subsidiary corporation” under
Code Section 424(f).

Section 3

Eligibility

(a) Eligible Employees. Any person who is has been Employee as of, and who has
been an Employee for the thirty (30) day period immediately preceding, the
Offering Date in a given Purchase Period will be eligible to participate in the
Plan for that Purchase Period, subject to the requirements of Section 4 and the
limitations imposed by Code Section 423(b). Notwithstanding the foregoing, the
Committee may, in its sole and absolute discretion, exclude from participation
in the Plan in a given Purchase Period any or all Employees whose customary
employment is for not more than 20 hours per week or five months per year. The
Committee may also determine that all Employees who are highly compensated
employees (within the meaning of Code Section 414(q) (or those with compensation
above a certain level and/or who are officers or subject to the disclosure
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
from time to time) as of the Offering Date in a given Purchase Period are
ineligible to participate in the Plan for that Purchase Period.



--------------------------------------------------------------------------------

(b) Five Percent Shareholders. Notwithstanding any other provision of the Plan,
no Employee will be eligible to participate in the Plan for a given Purchase
Period if the Employee (or any other person whose stock would be attributed to
the Employee pursuant to Code Section 424(d)), immediately after the Offering
Date, owns stock of the Company equal to five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Subsidiary. In determining whether the stock ownership of an Employee equals or
exceeds this 5% limit, the rules of Code Section 424(d) (relating to attribution
of stock ownership) shall apply, and stock which the Employee may purchase under
outstanding options shall be treated as stock owned by the Employee. This
Section 3(b) shall be interpreted consistent with Code Section 423(b)(3) and
regulations issued thereunder.

Section 4

Participation

An Employee may become a Participant in the Plan by completing a payroll
deduction authorization form and any other required enrollment documents
provided by the Committee or its designee and submitting them to the Committee
or its designee in accordance with the rules established by the Committee. The
payroll deduction authorized by a Participant for purposes of acquiring Shares
under the Plan may be any multiple of 1% of the Compensation of the Participant
during the period the purchase right remains outstanding, up to a maximum equal
to the lesser of (i) 10% of the Participant’s Compensation per Purchase Period
and (ii) 100% of the Participant’s Compensation that remain after subtracting
all other amounts that are to be deducted or withheld from such Compensation per
Purchase Period. The deduction rate so authorized shall continue in effect for
the entire Purchase Period, unless the Participant shall, prior to the end of
the applicable Purchase Period, reduce such rate by filing the appropriate form
with the Committee or its designee in accordance with Section 5(c). The new rate
shall become effective as soon as practicable following the filing of such form.
Payroll deductions, however, will automatically cease upon the termination of
the Participant’s purchase right in accordance with Sections 8 or 9 below. If
there are Employees in countries where payroll deductions are not feasible, the
Committee shall permit all Employees to participate in the Plan by an
alternative means, such as by check. Without limiting the generality of the
foregoing, the participation by an Employee in the Plan is voluntary.

Section 5

Contributions

(a) Payroll Deductions. A Participant’s payroll deductions will begin on the
first payroll paid following the Offering Date and will end on the last payroll
paid on or before the Purchase Date of the Purchase Period, unless the
Participant elects to withdraw from the Plan as provided in Section 8 or ceases
Contributions pursuant to Section 5(c). A Participant’s enrollment documents
will remain in effect for successive Purchase Periods unless the Participant
elects to withdraw from the Plan as provided in Section 8, ceases Contributions
pursuant to Section 5(c), or timely submits new enrollment documents to change
the rate of payroll deductions for a subsequent Purchase Period in accordance
with rules established by the Committee.

(b) Payroll Deduction Account. The Committee will credit the amount of each
Participant’s Contributions to the Participant’s Payroll Deduction Account. A
Participant may not make any additional payments to the Participant’s Payroll
Deduction Account, except as expressly provided in the Plan or as authorized by
the Committee with respect to a given Purchase Period for all Participants.



--------------------------------------------------------------------------------

(c) Changes to Payroll Deductions. A Participant may reduce the percentage of
authorized payroll deductions once each Purchase Period by delivery of a new
payroll deduction authorization form to the Committee or its designee. A
Participant may cease Contributions to the Plan at any time. Any reduction or
cessation of Contributions to the Plan will become effective as soon as
administratively practicable after receipt. Unless the Participant elects to
withdraw from the Plan as provided in Section 8, the funds in the Participant’s
Payroll Deduction Account will not be refunded to the Participant but instead
will be used to purchase Shares for the Participant on the Purchase Date.

(d) No Interest. No interest or other earnings will accrue on a Participant’s
Contributions to the Plan.

(e) Foreign Currency. Except as otherwise specified by the Committee, payroll
deductions made with respect to Employees paid in currencies other than U.S.
dollars will be accumulated in local currency and converted to U.S. dollars as
of the Purchase Date.

Section 6

Stock Purchases

(a) Automatic Purchase. On each Purchase Date, each Participant will be deemed,
without further action, to have elected to purchase the number of whole Shares
that the Participant’s Payroll Deduction Account balance can purchase at the
Purchase Price on that Purchase Date. Except as otherwise specified by the
Committee, any amounts that are not sufficient to purchase a whole Share will be
retained in the Participant’s Payroll Deduction Account for the subsequent
Purchase Period. Any other amounts remaining in the Participant’s Payroll
Deduction Account after the Purchase Date will be returned to the Participant.

(b) Delivery of Shares. As soon as practicable after each Purchase Date, the
Committee will arrange for the delivery of the Shares purchased by Participants
on the Purchase Date. The Committee may permit or require that Shares purchased
under the Plan be deposited directly into an ESPP Broker Account. The Committee
may require that Shares be retained in the ESPP Broker Account for a specified
period of time and may restrict dispositions during that period, and the
Committee may establish other procedures to permit tracking of disqualifying
dispositions of the Shares or to restrict transfer of the Shares.

(c) Notice Restrictions. The Committee may require, as a condition of
participation in the Plan, that each Participant agree to notify the Company if
the Participant sells or otherwise disposes of any Shares within two years of
the Offering Date or one year of the Purchase Date for the Purchase Period in
which the Shares were purchased.

(d) Shareholder Rights. A Participant will have no interest or voting right in a
Share until a Share has been purchased on the Participant’s behalf under the
Plan.

Section 7

Limitation on Purchases

Participant purchases are subject to the following limitations:

(a) Purchase Period Limitation. Subject to the calendar year limits provided by
Section 8(b), the maximum number of Shares that a Participant will have the
right to purchase in any Purchase Period will be determined by dividing
(i) $25,000 by (ii) the Fair Market Value of one Share on the Offering Date for
such Purchase Period (disregarding any fraction resulting therefrom).



--------------------------------------------------------------------------------

(b) Calendar Year Limitation. No right to purchase Shares under this Plan will
be granted to an Employee to the extent that such right, when combined with all
other rights and options granted under all of the Code Section 423 employee
stock purchase plans of the Company, its Subsidiaries or any parent corporation
(within the meaning of Code Section 424(e)), would permit the Employee to
purchase Shares at a rate that exceeds $25,000 in Fair Market Value of the
Shares (determined at the time the right or option is granted) for each calendar
year in which any option or right granted to the Employee is outstanding at any
time, determined in accordance with Code Section 423(b)(8) and the regulations
thereunder.

(c) Refunds. As of the first Purchase Date on which this Section limits a
Participant’s ability to purchase Shares, the Participant’s payroll deductions
will terminate, and the Participant will receive a refund of the balance in the
Participant’s Payroll Deduction Account as soon as practicable after the
Purchase Date.

(d) Approvals. Under no circumstances shall any purchase rights granted under
the Plan be exercised, nor shall any Shares be issued hereunder, until such time
as (i) the Plan shall have been approved by the Company’s stockholders and
(ii) the Company shall have complied with all applicable requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
securities exchange on which the Shares are listed and all other applicable
requirements established by law or regulation.

Section 8

Withdrawals

A Participant may withdraw all, but not less than all, of the Contributions
credited to the Participant’s Payroll Deduction Account at any time before a
Purchase Date by notifying the Committee or its designee of the Participant’s
election to withdraw, pursuant to rules prescribed by the Committee. If a
Participant elects to withdraw, all of the Participant’s Contributions credited
to the Participant’s Payroll Deduction Account will be returned to the
Participant and the Participant may not make any further Contributions to the
Plan for the purchase of Shares during that Purchase Period. A Participant’s
voluntary withdrawal during a Purchase Period will not have any effect upon the
Participant’s eligibility to participate in the Plan during a subsequent
Purchase Period.

Section 9

Employment Termination

(a) Termination Other Than Death or Disability. If a Participant’s employment
with the Company or a Designated Subsidiary terminates for any reason other than
death or Disability, the Participant will cease to participate in the Plan and
the Company or its designee will refund the balance in the Participant’s Payroll
Deduction Account.

(b) Termination for Death or Disability. In the event of a Participant’s death,
or the Participant ceases to be an eligible Employee by reason of a Disability,
at the election of the Participant, or the Participant’s legal representative in
the event of the Participant’s death, the Participant’s Payroll Deduction
Account balance will be (i) distributed to the Participant, or to the
Participant’s estate in the event of the Participant’s death, or (ii) held until
the end of the Purchase Period and applied to purchase Shares in accordance with
Section 7.



--------------------------------------------------------------------------------

(c) Leaves of Absence. The Committee may establish rules regarding when leaves
of absence will be considered a termination of employment. Notwithstanding the
foregoing, where a period of leave exceeds ninety (90) days, a Participant’s
employment relationship with the Company or a Designated Subsidiary will be
deemed to have terminated for purposes of the Plan on the 91st day of such leave
unless the Participant’s right to reemployment is guaranteed either by statute
or contract.

Section 10

Plan Administration

The Plan shall be administered by the Committee, which will be appointed by the
Board. The Committee shall be the Compensation Committee of the Board unless the
Board appoints another committee to administer the Plan. The Board from time to
time may fill vacancies on the Committee. Subject to the express provisions of
the Plan, the Committee will have the discretionary authority to interpret the
Plan; to take any actions necessary to implement the Plan, including delegation
of responsibilities for Plan operations; to prescribe, amend, and rescind rules
and regulations relating to the Plan; and to make all other determinations
necessary or advisable in administering the Plan. All such determinations will
be final and binding upon all persons. The Committee may request advice or
assistance or employ or designate such other persons as are necessary for proper
administration of the Plan.

Section 11

Assignability and Transferable

No purchase rights granted under the Plan shall be assignable or transferable by
a Participant other than by will or by the laws of descent and distribution, and
during the Participant’s lifetime the purchase rights shall be exercisable only
by the Participant.

Section 12

Reserved Shares

Subject to adjustments as provided in Section 13, the maximum number of Shares
available for purchase on or after the Effective Date is 1,000,000 Shares.
Shares issued under the Plan may be authorized but unissued Shares, Shares held
in treasury or Shares that have been reacquired by the Company.

Section 13

Capital Changes

(a) Adjustments. Other than in connection with a Change of Control, in the event
of any merger, consolidation, reorganization, stock dividend, stock split,
recapitalization, combination of shares or other change affecting the Common
Stock as a class, then the number and class of Shares that may be purchased
under the Plan, the purchase price per share and the number of Shares covered by
each purchase right under the Plan and the numerical limits contained in
Sections 7(a) and 12 of the Plan shall be appropriately adjusted in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.



--------------------------------------------------------------------------------

(b) Change of Control. In the event that a Change of Control occurs, or the
Company enters into an agreement to effect a Change of Control, then all
outstanding purchase rights under the Plan shall be exercised automatically
immediately prior to the consummation of such Change of Control by applying all
sums previously collected from Participants during the purchase period of such
transaction to the purchase of whole Shares, subject to all applicable
limitations contained in this Plan.

Section 14

Amendment

The Board or the Committee may from time to time alter, amend, suspend or
discontinue the Plan; provided, however, that no such action shall adversely
affect purchase rights at the time outstanding under the Plan unless necessary
or desirable to comply with any applicable law, regulation or rule. The
foregoing notwithstanding, stockholder approval shall be required for any
amendment to the extent that stockholder approval would be required in order for
the Plan to satisfy the requirements of Code Section 423 or other applicable
laws or regulations. Without stockholder approval and without regard to whether
any Participant rights may be considered to have been “adversely affected,” the
Committee shall be entitled to, in addition to, and without limitation with
respect to, what is permitted pursuant to Section 14(a), cancel or change the
purchase periods, limit the frequency and/or number of changes in the amount
withheld during a purchase period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
enrollment forms, establish reasonable waiting and adjustment periods and/or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Shares for each Participant properly correspond with amounts
withheld from the Participant’s Compensation, and establish such other
limitations or procedures that are consistent with the Plan as the Committee
determines in its sole and absolute discretion advisable. Any such limitations
or procedures shall be applied uniformly with respect to all Participants.

Section 15

Plan Termination

The Plan and all rights of Employees under the Plan will terminate upon the
earlier of (i) June 1, 2022, (ii) the date on which all shares available for
issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan, and (iii) any date determined in the sole and absolute
discretion of the Board. In the event that the Plan terminates under
circumstances described in (ii) above, reserved Shares remaining as of the
termination date will be made available for purchase by Participants on the
Purchase Date on a pro rata basis based on the amount credited to each
Participant’s Payroll Deduction Account. Upon termination of the Plan, each
Participant will receive the balance in the Participant’s Payroll Deduction
Account.



--------------------------------------------------------------------------------

Section 16

Government Regulations

The Plan, the grant and exercise of the rights to purchase Shares under the
Plan, and the Company’s obligation to sell and deliver Shares upon the exercise
of rights to purchase Shares, shall be subject to all applicable federal, state
and foreign laws, rules and regulations, and to such approvals by any regulatory
or government agency as may, in the opinion of counsel for the Company, be
required or desirable. The Committee may withhold from any payment due under the
Plan or take any other action it deems appropriate to satisfy any federal, state
or local tax withholding requirements.

Section 17

General

(a) Foreign Jurisdictions. The Committee may adopt rules or procedures to
accommodate the requirements of local laws of foreign jurisdictions, including
rules or procedures relating to the handling of payroll deductions, conversion
of local currency, payroll taxes and withholding procedures.

(b) Governing Law. The Plan will be governed by the laws of Delaware, without
regard to that State’s choice of law rules.

(c) Expenses. All costs and expenses incurred in the administration of the Plan
shall be paid by the Company.

(d) No Right to Employment. Neither the establishment of the Plan, any provision
of the Plan nor any action taken with respect to the Plan shall be construed so
as to grant any Participant or any other person the right to remain in the
employ of the Company for any period of specific duration, and such person’s
employment may be terminated at any time, with or without cause.